Exhibit 10.13

THE FEMALE HEALTH COMPANY
NONSTATUTORY STOCK OPTION GRANT AGREEMENT
(Grant No. _________)




THIS NONSTATUTORY STOCK OPTION GRANT AGREEMENT dated as of ____________ (the
"Grant Date"), is between __________________ ("Optionee") and THE FEMALE HEALTH
COMPANY, a Wisconsin corporation (the "Company").


RECITALS


    A.  The Company adopted The Female Health Company 2008 Stock Incentive Plan
(the "Plan"), which was approved by its Board of Directors (the "Board") and
shareholders effective March 27, 2008.  The Plan is administered by the
Compensation Committee of the Board.


B.  The Administrator has designated Optionee as a participant in the Plan.


C.  Pursuant to the Plan, Optionee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the following option granted
to Optionee under the Plan.


AGREEMENTS


Optionee and the Company agree as follows:


1.  Grant of Stock Option.  The Company grants to Optionee the right and option
(hereinafter referred to as the "Option") to purchase all or any part of up to
______ shares (the "Option Shares") of the Company's common stock, par value
$0.01 per share (the "Common Stock "), on the terms and conditions set forth
below and in the Plan.


2.  Option Price.  The purchase price of the Option Shares shall be $______ per
share, which is equal to or greater than the Fair Market Value of the Common
Stock on the Grant Date.  Payment of the purchase price shall be made by the
Optionee at the time of exercise in the form of cash or a check or, to the
extent permitted by the Administrator, under a cashless exercise program
implemented by the Company in connection with the Plan.


3.  Vesting; Period of Exercise.  This Option shall vest as to the Option Shares
as follows:  ______________________________.  Unless the Option is terminated as
provided hereunder or under the Plan, Optionee may exercise this Option in whole
or in part at any time after the Grant Date as to any Option Shares that have
vested until it expires at 5 p.m., Chicago, Illinois time, on the ______
anniversary of the Grant Date (the "Option Period").


4.  Definitions.  Unless provided to the contrary in this Agreement, the
definitions contained in the Plan and any amendments to the Plan shall apply to
this Agreement.


5.  Option Designation.  This Option is a Nonstatutory Option in accordance with
Section 8 of the Plan.


6.  Change in Capital Structure.  The Option rights and exercise price of such
Option rights will be adjusted in the event of a stock dividend, stock split,
reverse stock split, recapitalization, reorganization, merger, consolidation,
acquisition or other change in the capital structure of the Company as
determined by the Administrator in accordance with the Plan.


7.  Nontransferability of Option.  The Option shall not be transferable other
than by will or the laws of descent or distribution and shall be exercisable,
during Optionee's lifetime, only by Optionee.
 

 
1

--------------------------------------------------------------------------------

 

8.  Delivery by the Company.  As soon as practicable after receipt of all items
referred to in Section 8(e)(i) of the Plan and any payment required by the Plan
(which payment may also be made in accordance with a cashless exercise program
implemented by the Company in connection with the Plan), the Company shall
deliver to Optionee certificate(s) issued in Optionee's name for the number of
Option Shares purchased by exercise of the Option (or, if requested by the
Optionee, such shares shall be issued to the Optionee by electronic transfer
to  the Optionee's broker).  If delivery is by mail, delivery of Option Shares
shall be deemed effected when the stock transfer agent of the Company shall have
deposited the certificates in the United States mail, addressed to Optionee.
 
9.  Addresses.  All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Optionee, to Optionee's address as is shown on the records of the Company or to
such address as Optionee designates in writing.  Notice of any change of address
shall be sent to the other party by registered or certified mail.  It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.


10.  Restrictions Imposed by Law.  Notwithstanding any other provision of this
Agreement, Optionee agrees that Optionee shall not exercise the Option and that
the Company will not be obligated to deliver any shares of Common Stock or make
any cash payment if counsel to the Company determines that such exercise,
delivery or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Common Stock is listed.  The Company shall in no event
be obligated to take any affirmative action in order to cause the exercise of
the Option or the resulting delivery of shares of Common Stock or other payment
to comply with any law or regulation of any governmental authority.


11.  Service Provider Relationship.  Nothing in this Agreement or in the Plan
shall limit the right of the Company or any parent or subsidiary of the Company
to terminate Optionee's employment or other form of service relationship or
otherwise impose any obligation to employ and/or retain Optionee as a service
provider.


12.  Effect of Termination of Service Provider Relationship.


(a)  Termination of Relationship as a Service Provider.  If the Optionee ceases
to be a Service Provider, other than upon the Optionee's death or Disability,
retirement after age 55 or termination for Cause, the Option (to the extent
exercisable pursuant to Section 3 above as of the date of the Optionee's
termination) shall remain exercisable for three months following the date of the
Optionee's termination.


(b)  Disability or Retirement of Optionee.  If the Optionee ceases to be a
Service Provider as a result of the Optionee's Disability or the Optionee's
retirement after age 55, the Option (to the extent exercisable pursuant to
Section 3 above as of the date of the Optionee's termination) shall remain
exercisable for twelve months following the date of the Optionee's termination.


(c)  Death of Optionee.  If the Optionee dies while a Service Provider, the
Option (to the extent exercisable pursuant to Section 3 above as of the date of
the Optionee's death) shall remain exercisable for twelve months following the
Optionee's death.  The Option may be exercised by the executor or administrator
of the Optionee's estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee's will or the laws of descent or distribution.


(d)  Termination for Cause.  If the Optionee ceases to be a Service Provider as
a result of a termination for Cause, the Option, to the extent not exercised
before such termination, shall forthwith terminate.


(e)  Unvested Options.  If the Option (or portion thereof) is not exercisable
pursuant to Section 3 above as of the date of the Optionee's termination for any
reason, the Option (or portion thereof) shall terminate as of the date of
termination.
 
13.  Governing Law.  This Agreement shall be construed, administered and
governed in all respects under and by the laws of the State
 of Wisconsin.

 
2

--------------------------------------------------------------------------------

 

14.  Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference.  In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.




_______________________________________
[Name of Optionee]
 
THE FEMALE HEALTH COMPANY
 
BY____________________________________



 
3

--------------------------------------------------------------------------------

 



EXHIBIT A


Option Exercise




1.  I exercise my option to purchase the number of shares of The Female Health
Company (the “Company”) common stock shown below pursuant to the Company’s 2008
Stock Incentive Plan.


Grant Agreement
Options Exercised
   
Date____________________
 
Grant No._________________
Number____________________
 
Per Share
Option Price_________________
 
Option Price
Enclosed____________________
 

2.  In connection with this Option exercise, I represent the following:


(a) All conditions under the above-referenced Grant Agreement have been met with
respect to the Options exercised.


(b) I have had access to and have reviewed all current publicly available
reports filed by the Company with the Securities and Exchange Commission and
have based my purchase on that information and not on any other oral or written
information supplied by the Company.


3.  I understand that before I receive my certificate for the shares referenced
above, the Company requires me to remit to it an amount sufficient to satisfy
any outstanding amounts due the Company and to satisfy any federal, state or
local withholding tax requirements.






Date____________________
Name_______________________________
(Please print name exactly as it should appear
on your stock certificate)
 
 
Signature______________________________
 

 

4

--------------------------------------------------------------------------------

